Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 10/3/2022, in which claim 8 is canceled, claims 1, 14 and 19 are amended to change the scope and breadth of the claims.  No claims are newly added.
Claims 1, 3-7, 9-14 and 17-19 are pending in the instant application and are examined on the merits herein.
Priority
The application claims benefit to provisional application US 63/105864 filed on 10/26/2020.
Withdrawn Rejections
All rejection(s) of record for claim(s) 8 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.

Applicant’s amendment, filed on 10/3/2022, with respect to the rejection of:
Claims 1, 3-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Campochiaro et al. (Eur. J. Inter. Med., May 2020), further in view of Alexander et al. (Nutrients, Aug 2020) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020);
Claims 1, 4-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Ghalilah et al. (MedRxiv, July 2020), further in view of Alexander et al. (Nutrients, Aug 2020) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020);
Claims 1, 4-7, 9-11, and 13 under 35 U.S.C. 103 as being unpatentable over Nauka et al. (Thromb. Res., May 2020), further in view of Alexander et al. (Nutrients, Aug 2020) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020);
Claims 1, 3, 4, 7, 9-11 and 13 under 35 U.S.C. 103 as being unpatentable over Udrea et al. (J. Ped. Gen., 10/26/2020), further in view of Alexander et al. (Nutrients, Aug 2020) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020);
Claims 1, 3-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (Biochem. Pharm., July 2020), further in view of Alexander et al. (Nutrients, Aug 2020) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020);
Claims 14 and 17-19 under 35 U.S.C. 103 as being unpatentable over Ghalilah et al. (MedRxiv, July 2020), in view of Alexander et al. (Nutrients, Aug 2020) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020), further in view of Sommadossi et al. (US 10,874,687; filed Sep 2020); and
Claims 14 and 17-19 under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (Biochem. Pharm., July 2020), in view of in view of Alexander et al. (Nutrients, Aug 2020), and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020), further in view of Sommadossi et al. (US 10,874,687; filed Sep 2020), has been fully considered and is persuasive.  The combined teachings of the prior art do not suggest a treatment devoid of hydroxychloroquine. The rejections are hereby withdrawn.

Applicant’s amendment, filed on 10/3/2022, with respect to the rejection of claim 19 under 35 U.S.C. § 112, for indefiniteness, and the rejection of claims 1, 3-7, 9-13 and 19 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, has been fully considered and is persuasive. Applicant has removed recitations of “concurrently” overcoming the rejections. The rejections are hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 10/3/2022, wherein instant independent claims 1, 14 and 19 are amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalilah et al. (MedRxiv, July 2020, reference of record), further in view of Alexander et al. (Nutrients, Aug 2020, reference of record) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020, reference of record) , further in view of Bansal et al. (Ann. Med., Nov 2020, PTO-892).
Ghalilah et al. discloses method of treating COVID-19, quantified by clinical improvement metrics, by administering a composition comprising: 1) methylprednisolone 40mg four times daily for 3 to 5 days, if the patient does not improve, continue until his oxygen saturation becomes more than 90% on ambient air, then methylprednisolone is tapering to once daily and to be stopped if oxygen saturation more than 93% on ambient air; 2) Enoxaparin 1-80 mg/kg for 3-5 days; 3) hydroxychloroquine 400 mg every 12 hours for one day, followed by 200 mg twice daily for 5 – 7 days and 4) azithromycin. (pp. 4-5, 13-18) Ghalilah et al. also discloses that COVID-19 is caused by the SARS-CoV-2 virus (Abstract). Hence, with respect to instant claim 14, by disclosing that the treatment is effective to show clinical improvement in patients having COVID-19, the limitation that the method is capable of “reducing the effect of a Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2)” is considered met by Ghalilah. With respect to claims 4, 5, 9-11, it is noted that Ghalilah is silent on the compounds listed and the associated dosing, however, the compounds listed are considered optional components because there is no claim language requiring the presence of said compounds. Since Ghalilah et al. teaches a composition comprising one member of each of the instant “first component”, “second component” and “third component” Markush groups, the instant limitations, including optional members of the Markush groups, are met by the prior art.
Ghalilah does not teach the addition of vitamin C, vitamin D3 and zinc, to treat COVID-19. Ghalilah also does not teach a treatment method devoid of hydroxychloroquine.
Alexander et al. teaches that: 1) zinc supplement may have effects, not only on the COVID-19-associated over-active inflammation, but presumably also on the SARS-CoV-2 agent itself. As for the preventive doses used, it was noted that, on a long-term basis, an intake less than or equal to 25 mg/day was recommended, as a high intake of zinc may disturb copper balance (Sec. 2.1); and 2) Vitamin D status can easily be determined as 25-OH-cholecalciferol in plasma. It follows that, in case of low status, <50 nmol/L in plasma, vitamin D supplementation (40 microg D3/day) could work as an approach for prevention of an aggressive course of the inflammation induced by this novel coronavirus. As for the preventive doses used, it is recommended that, on a long-term basis, the intake of vitamin D should be less than or equal to 100 microg D3/day to avoid hypercalcuria with risk of renal stones, and also hypercalcemia. (Sec. 2.4)
Hiedra et al. teaches that Vitamin C was administered to COVID-19 patients, at a dose of 1 g every 8 h for 3 days, and noted a significant decrease in inflammatory markers. (Abstract, Sec. 1)
Bansal et al. references numerous studies published prior to the effective filing date, where the consensus among those in the art of COVID-19 treatment is that hydroxychloroquine does not show sufficient efficacy against SARS-CoV-2 to outweigh the documented cardiovascular risk factors. (pp. 125-129) Moreover, Bansal discloses that, as of July 2020, the FDA and NIH revoked and or recommended against the use of hydroxychloroquine for COVID-19 treatment. (refs 108, 109)
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove hydroxychloroquine from the method of Ghalilah, based on the disclosure of Bansal , and the references therein. While hydroxychloroquine was a promising COVID-19 treatment in the early stages of the pandemic, the references summarized by Bansal provide clear motivation to cease use of hydroxychloroquine due to the lack of efficacy and adverse cardiovascular side effects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a vitamin C, vitamin D3 and zinc supplement composition to the treatment protocol of Ghalilah, thereby arriving at the instant invention. One would have been motivated to add these specific vitamins and minerals because Alexander and Hiedra demonstrate that these nutrients are effective for treating COVID-19 patients. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1, 3-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (Biochem. Pharm., July 2020, reference of record), further in view of Alexander et al. (Nutrients, Aug 2020, reference of record) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020, reference of record), further in view of Bansal et al. (Ann. Med., Nov 2020, PTO-892).
Chakraborty et al discloses a review of numerous approaches undertaken throughout the world to combat the COVID-19 global pandemic, wherein COVID-19 is caused by the virus SARS-CoV-2. (Sec. 1-2) The therapeutic approaches disclosed by Chakraborty include: a) antivirals, specifically remdesivir; b) antimalarials, specifically hydroxychloroquine; c) corticosteroids, including dexamethasone and methylprednisolone and d) cardioprotective drugs, specifically aspirin, clopidogrel, rivaroxaban. (Sec. 10) Chakraborty also teaches combination treatment such as hydroxychloroquine + azithromycin. (ibid) Chakraborty concludes that, “Although certain prospective agents listed in this review are promising, definitive evidence regarding their effectiveness remains inconclusive. COVID-19 has emerged to be a formidable adversary to the very existence of life as we know it. Overcoming these tough times requires the concerted efforts of people from all walks of life. It necessitates extensive international collaboration…”. (Sec 16) Chakraborty et al also discloses dosing as follows: i) Remdesivir 200 mg of administered intravenously on Day 1, followed by a 100 mg once-daily maintenance dose for up to a 10 days; ii) hydroxychloroquine (200 mg tablets) 800 mg on day 1, and 400 mg on days 2–7; iii) azithromycin 500 mg daily; iv) methylprednisolone 120 mg/day IV infusion for 3 days or 1 mg/kg/day ivgtt for 7 days. (Table 3)
Chakraborty et al. does not explicitly teach a method for treating COVID-19 or reducing the effect of SARS-CoV-2, by administering the combination of compounds as instantly claimed, specifically including vitamin C, vitamin D3 and zinc. Chakraborty also does not teach a treatment method devoid of hydroxychloroquine.
Alexander et al. teaches that: 1) zinc supplement may have effects, not only on the COVID-19-associated over-active inflammation, but presumably also on the SARS-CoV-2 agent itself. As for the preventive doses used, it was noted that, on a long-term basis, an intake less than or equal to 25 mg/day was recommended, as a high intake of zinc may disturb copper balance (Sec. 2.1); and 2) Vitamin D status can easily be determined as 25-OH-cholecalciferol in plasma. It follows that, in case of low status, <50 nmol/L in plasma, vitamin D supplementation (40 microg D3/day) could work as an approach for prevention of an aggressive course of the inflammation induced by this novel coronavirus. As for the preventive doses used, it is recommended that, on a long-term basis, the intake of vitamin D should be less than or equal to 100 microg D3/day to avoid hypercalcuria with risk of renal stones, and also hypercalcemia. (Sec. 2.4)
Hiedra et al. teaches that Vitamin C was administered to COVID-19 patients, at a dose of 1 g every 8 h for 3 days, and noted a significant decrease in inflammatory markers. (Abstract, Sec. 1)
Bansal et al. references numerous studies published prior to the effective filing date, where the consensus among those in the art of COVID-19 treatment is that hydroxychloroquine does not show sufficient efficacy against SARS-CoV-2 to outweigh the documented cardiovascular risk factors. (pp. 125-129) Moreover, Bansal discloses that, as of July 2020, the FDA and NIH revoked and or recommended against the use of hydroxychloroquine for COVID-19 treatment. (refs 108, 109)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove hydroxychloroquine from the method of Chakraborty, based on the disclosure of Bansal, and the references therein. While hydroxychloroquine was a promising COVID-19 treatment in the early stages of the pandemic, the references summarized by Bansal provide clear motivation to cease use of hydroxychloroquine due to the lack of efficacy and adverse cardiovascular side effects.
Chakraborty et al. clearly teaches that there are several promising classes of compounds, including combination treatments, for addressing the COVID-19 pandemic, which include the instantly claimed compounds. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising a combination of compounds suggested by Chakraborty, such as remdesivir or azithromycin + a corticosteroid + aspirin or clopidogrel or rivaroxaban, to treat COVID-19 or reduce the effect of SARS-CoV-2, thereby arriving at the instant invention. 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a vitamin C, vitamin D3 and zinc supplement composition to the suggested combinations of Chakraborty, thereby arriving at the instant invention. One would have been motivated to add these specific vitamins and minerals because Alexander and Hiedra demonstrate that these nutrients are effective for treating COVID-19 patients. 
One would be motivated to formulate a myriad of compositions comprising various combinations of compounds reasonably suggested by the prior art, by routine experimentation, to treat COVID-19, due to the unprecedented, global impact of COVID-19 and the dire need to develop effective therapeutic strategies. With respect to claim 4 and 9-12, it is noted that Chakraborty is silent on the compounds listed and the associated dosing, however, the compounds listed are considered optional components because there is no claim language requiring the presence of said compounds. Since Chakraborty et al. suggests a composition comprising one member of each of the instant “first component”, “second component” and “third component” Markush groups, the instant limitations, including optional members of the Markush groups, are met by the prior art.
With respect to the instantly claimed dosing of compounds, the dosing of Chakraborty et al. overlaps that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Applicant’s specification has been fully considered but is not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  The instant specification provides no working examples demonstrating the effectiveness of the instant method. The only guidance is prophetic, hence there can be no meaningful comparison to the prior art to determine if the instant method achieves an unexpected or surprising result. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalilah et al. (MedRxiv, July 2020, reference of record), in view of Alexander et al. (Nutrients, Aug 2020, reference of record) and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020, reference of record), further in view of Bansal et al. (Ann. Med., Nov 2020, PTO-892), further in view of Sommadossi et al. (US 10,874,687; filed Sep 2020, reference of record).
Ghalilah et al. discloses method of treating COVID-19, quantified by clinical improvement metrics, by administering a composition comprising: 1) methylprednisolone 40mg four times daily for 3 to 5 days, if the patient does not improve, continue until his oxygen saturation becomes more than 90% on ambient air, then methylprednisolone is tapering to once daily and to be stopped if oxygen saturation more than 93% on ambient air; 2) Enoxaparin 1-80 mg/kg for 3-5 days; 3) hydroxychloroquine 400 mg every 12 hours for one day, followed by 200 mg twice daily for 5 – 7 days and 4) azithromycin. (pp. 4-5, 13-18) Ghalilah et al. also discloses that COVID-19 is caused by the SARS-CoV-2 virus (Abstract). Hence, with respect to instant claim 14, by disclosing that the treatment is effective to show clinical improvement in patients having COVID-19, the limitation that the method is capable of “reducing the effect of a Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2)” is considered met by Ghalilah.
Ghalilah does not teach the addition of vitamin C, vitamin D3 and zinc, to treat COVID-19. Ghalilah also does not teach that the corticosteroid is either hydrocortisone or prednisone. Ghalilah also does not teach a treatment method devoid of hydroxychloroquine.
Alexander et al. teaches that: 1) zinc supplement may have effects, not only on the COVID-19-associated over-active inflammation, but presumably also on the SARS-CoV-2 agent itself. As for the preventive doses used, it was noted that, on a long-term basis, an intake less than or equal to 25 mg/day was recommended, as a high intake of zinc may disturb copper balance (Sec. 2.1); and 2) Vitamin D status can easily be determined as 25-OH-cholecalciferol in plasma. It follows that, in case of low status, <50 nmol/L in plasma, vitamin D supplementation (40 microg D3/day) could work as an approach for prevention of an aggressive course of the inflammation induced by this novel coronavirus. As for the preventive doses used, it is recommended that, on a long-term basis, the intake of vitamin D should be less than or equal to 100 microg D3/day to avoid hypercalcuria with risk of renal stones, and also hypercalcemia. (Sec. 2.4)
Hiedra et al. teaches that Vitamin C was administered to COVID-19 patients, at a dose of 1 g every 8 h for 3 days, and noted a significant decrease in inflammatory markers. (Abstract, Sec. 1)
Bansal et al. references numerous studies published prior to the effective filing date, where the consensus among those in the art of COVID-19 treatment is that hydroxychloroquine does not show sufficient efficacy against SARS-CoV-2 to outweigh the documented cardiovascular risk factors. (pp. 125-129) Moreover, Bansal discloses that, as of July 2020, the FDA and NIH revoked and or recommended against the use of hydroxychloroquine for COVID-19 treatment. (refs 108, 109)
Sommadossi et al. discloses a method for the treatment of the 2019 coronavirus disease (COVID-19) caused by the SARS-CoV-2 virus in a human in need thereof comprising administering an active agent, in combination with any one or more of hydroxychloroquine, remdesivir, zinc, vitamin C, a steroid (selected from among dexamethasone, budesonide, bethamethasone, prednisone, prednisolone, triamcinolone, methylprednisolone and hydrocortisone), an anti-coagulant (selected from among warfarin, bivalirudin, rivaroxaban, dabigatran, apixaban, and edoxaban), an anti-biotic (selected from among azithromycin, clarithromycin, erythromycin, or roxithromycin, amoxicillin, doxycycline, cephalexin, ciprofloxacin, clindamycin, metronidazole, sulfamethoxazole, trimethoprim, amoxicillin, clavulanate, or levofloxacin). (Col. 66-69)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove hydroxychloroquine from the method of Ghalilah, based on the disclosure of Bansal , and the references therein. While hydroxychloroquine was a promising COVID-19 treatment in the early stages of the pandemic, the references summarized by Bansal provide clear motivation to cease use of hydroxychloroquine due to the lack of efficacy and adverse cardiovascular side effects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a vitamin C, vitamin D3 and zinc supplement composition to the treatment protocol of Ghalilah, thereby arriving at the instant invention. One would have been motivated to add these specific vitamins and minerals because Alexander and Hiedra demonstrate that these nutrients are effective for treating COVID-19 patients. Sommadossi teaches that when employing steroids to treat COVID-19 there are several art-recognized equivalents including dexamethasone, budesonide, bethamethasone, prednisone, prednisolone, triamcinolone, methylprednisolone and hydrocortisone. Hence it would be obvious to substitute any of the steroids from Sommadossi for the steroids taught by Ghalilah, with a reasonable assurance of success.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (Biochem. Pharm., July 2020, reference of record), in view of in view of Alexander et al. (Nutrients, Aug 2020, reference of record), and Hiedra et al. (Expert Rev. Anti-Infect. Ther., Aug 2020, reference of record), further in view of Bansal et al. (Ann. Med., Nov 2020, PTO-892), further in view of Sommadossi et al. (US 10,874,687; filed Sep 2020, reference of record).
The disclosures of Chakraborty/Alexander/Hiedra/Bansal are referenced as discussed above. The combined prior art does not teach that the corticosteroid is either hydrocortisone or prednisone.
Sommadossi et al. discloses a method for the treatment of the 2019 coronavirus disease (COVID-19) caused by the SARS-CoV-2 virus in a human in need thereof comprising administering an active agent, in combination with any one or more of hydroxychloroquine, remdesivir, zinc, vitamin C, a steroid (selected from among dexamethasone, budesonide, bethamethasone, prednisone, prednisolone, triamcinolone, methylprednisolone and hydrocortisone), an anti-coagulant (selected from among warfarin, bivalirudin, rivaroxaban, dabigatran, apixaban, and edoxaban), an anti-biotic (selected from among azithromycin, clarithromycin, erythromycin, or roxithromycin, amoxicillin, doxycycline, cephalexin, ciprofloxacin, clindamycin, metronidazole, sulfamethoxazole, trimethoprim, amoxicillin, clavulanate, or levofloxacin). (Col. 66-69)
Chakraborty/Alexander/Hiedra/Bansal collectively teaches a multi-facteted approach to treating COVID-19 by combining drugs known to treat COVID-19 into combination therapies, specifically a) antivirals, specifically remdesivir; b) corticosteroids, including dexamethasone and methylprednisolone; c) cardioprotective drugs, specifically aspirin, clopidogrel, rivaroxaban and d) vitamin C, vitamin D3 and zinc. Sommadossi teaches that when employing steroids to treat COVID-19 there are several art-recognized equivalents including dexamethasone, budesonide, bethamethasone, prednisone, prednisolone, triamcinolone, methylprednisolone and hydrocortisone. Hence it would be obvious to substitute any of the steroids from Sommadossi for the steroids taught by the combined prior art of Chakraborty/Alexander/Hiedra/Bansal, with a reasonable assurance of success.
Considering the collective disclosure of the prior art the instantly claimed dosage ranges of the various components would be obvious to one of ordinary skill in the art based on overlapping ranges, which is prima facie obvious as per In Re Wertheim. As discussed above the instant specification contains no evidence of criticality or unexpected results for the instantly claimed administered compositions. Thus, the instant claims do not recite a patentable advance in the art and are concluded to be simply a collection of known treatment modalities from various separate sources, aggregated into a single treatment method.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623